Citation Nr: 1314203	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a bilateral foot or toenail fungal condition and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a low back disability and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a duodenal ulcer.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Daniel C. Gibbons, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  He is the recipient of, among other decorations, the Combat Infantryman Badge and the Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in New York, New York that continued the denial of a claim for service connection for a bilateral foot or toenail fungal condition, an August 2008 rating decision that denied service connection for a right hip disability and a duodenal ulcer, and a March 2009 rating decision that denied an application to reopen the Veteran's claim for service connection for a low back disability.

In October 2012, the Veteran testified at a videoconference Board hearing at the RO in New York, New York before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  The Board acknowledges that in October 2012, shortly prior to the scheduled hearing, the Veteran's representative requested that the hearing be rescheduled.  As good cause was not shown in such request, his request was denied.  Moreover, the Board notes that at the scheduled October 2012 Board hearing, at the outset, the undersigned Veterans Law Judge questioned the Veteran as to whether he wished to proceed with the hearing despite the fact that his representative was not present, or whether he wished to postpone, and the Veteran stated that he wished to proceed without his representative.  See Transcript at 1.

With regard to the Veteran's bilateral foot or toenail fungus claim, the Board notes as an introductory matter that the Veteran filed an October 2005 application to reopen his previously denied claim, which was denied by way of an August 2006 rating decision.  In March 2007, the Veteran submitted new and material evidence (an April 1980 treatment record from New York), such that the August 2006 rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2012).  August 2008 and March 2009 rating decisions denied the Veteran's claim, and the Veteran filed an August 2009 notice of disagreement, and ultimately an appeal herein.  In light of the above, the Board finds that the present appeal constitutes a continuation of the October 2005 application to reopen the Veteran's claim.  

The claims for service connection for a bilateral foot or toenail fungal condition and a low back disability are reopened, and the appeal is REMANDED to the RO.


FINDINGS OF FACT

1.  A September 2005 rating decision denied service connection for a bilateral foot condition (claimed as foot fungus); the Veteran did not appeal, and the decision became final.

2.  Evidence received since the September 2005 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot or toenail fungal condition.

3.  A June 2007 rating decision denied the claim for service connection for a low back disability on the merits; the Veteran did not appeal, and the decision became final.

4.  Evidence received since the June 2007 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The unappealed September 2005 rating decision that denied the Veteran's claim of service connection for a bilateral foot condition (claimed as foot fungus) is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).

2.  Since the unappealed September 2005 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a bilateral foot or toenail fungal condition has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The unappealed June 2007 rating decision that denied the Veteran's claim of service connection for a low back disability is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).

4.  Since the unappealed June 2007 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a low back disability has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's applications to reopen the previously denied claims of entitlement to service connection for a bilateral foot or toenail fungal condition and a low back disability, the Board has reopened and remanded the claims for further development, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Bilateral Feet and Toenails

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a bilateral foot or toenail fungal condition.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, a March 1980 rating decision denied the Veteran's original claim for service connection for "jungle rot" of the toes because the condition was not shown in the service treatment records and it was not found on VA examination.  The Veteran did not file a notice of disagreement, nor was new and material evidence submitted within one year, and the RO decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  

In October 2004, the Veteran filed a new claim for service connection for a bilateral foot condition due to fungal infections.  A September 2005 rating decision denied the Veteran's claim on the merits on the basis that there was no record of treatment in service.  The Veteran did not file a notice of disagreement, nor was new and material evidence submitted within one year, and the RO decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  The Board adds that the Veteran's lay assertions offered within the one-year period after the September 2005 rating decision were not sufficient to constitute new and material evidence so as to prevent the September 2005 rating decision from becoming final.  See Wilkinson v. Brown, 8 Vet. App. 263 (1995) (citing Moray v. Brown, 5 Vet.App. 211, 214 (1993)); 38 C.F.R. § 3.156(b) (2012).  His statement, dated in October 2005, indicating that he had a fungus condition due to service was previously considered by the RO in the rating decision as he had already stated in October 2004 that he had fungal infections and served as an infantryman in combat in Vietnam.  Also, with respect to the Veteran's October 2005 statement indicating that he had fungal infections related to service, it is noted that he did not reference the rating decision or indicate that he disagreed with the decision and wished to contest the result.  Accordingly, the document does not meet the requirements for a notice of disagreement pursuant to 38 C.F.R. § 20.201 (2012).  Instead, the October 2005 statement was an application to reopen his claim.  

The evidence of record at the time of the September 2005 rating decision included the Veteran's service treatment records, which did not reflect any treatment for any fungal condition of the feet or toenails, as well as his VA treatment records dated from 1988 to 1999, which included a May 1988 record showing diagnosed onychomycosis and that an aseptic onychoreduction was performed.

Since the September 2005 rating decision, as noted above, the Veteran filed an October 2005 application to reopen his claim.  Subsequently, an August 2006 rating decision continued the denial of the Veteran's application on the basis that no new and material evidence had been received, again citing the lack of record treatment in service.  

In March 2007, within one year of the August 2006 rating decision, the Veteran submitted new evidence consisting of certain New York Transit Authority treatment records dated from 1976 to 1982, including an April 1980 record showing a diagnosis of "jungle rot left great toe," and that the toenail was excised and treated with antifungal ointment.  Also in March 2007, the Veteran submitted a statement in support of his claim, reporting that he still experiences fungus and that his toenails are still dark.  The Board finds that the March 2007 lay statements of symptomatology and the April 1980 medical record are not only new but material, as the Veteran's statement tends to indicate that he has a current fungal condition of the feet or toenails, and the diagnosed "jungle rot" back in 1980 tends to suggest a relationship to the Veteran's service (and the Board is cognizant that some skin conditions lend themselves to lay observation).  See 38 C.F.R. § 3.156(a) (2012).  Therefore, the Board finds that the August 2006 rating decision did not become final.  38 C.F.R. § 3.156(b) (2012).

Subsequently, the RO issued August 2008 and March 2009 rating decisions continuing the denial of the Veteran's claim for a lack of new and material evidence received.  The Veteran filed an August 2009 notice of disagreement (within one year of the August 2008 rating decision), and ultimately perfected an appeal herein.

The Board adds that additional new evidence associated with the claims file includes VA treatment records dated from June 2007 to August 2009, which includes records showing currently diagnosed onychomycosis.  See, e.g., June 2007, January 2008, May 2008.

In light of the above, the Board finds that new and material evidence has been received since the last final September 2005 rating decision sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral foot or toenail fungal condition, including an April 1980 New York Transit Authority record showing a diagnosis of "jungle rot left great toe," a May 1988 VA treatment record showing diagnosed onychomycosis and that an aseptic onychoreduction was performed, and recent VA treatment records showing currently diagnosed onychomycosis.  See, e.g., June 2007, January 2008, May 2008.  Therefore, the claim is reopened, and it constitutes a continuance of the October 2005 application to reopen the claim.

B.  Low Back Disability

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disability.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, a September 2005 rating decision denied the Veteran's original claim for service connection for a low back disability based on a November 2004 VA examiner's opinion that the Veteran's back condition was caused by a 1988 right foot injury and his left knee.  The Veteran did not file a notice of disagreement, nor was new and material evidence submitted within one year, and the RO decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  The Board adds that the Veteran's lay assertions offered within the one-year period after the September 2005 rating decision were not sufficient to constitute new and material evidence so as to prevent the September 2005 rating decision from becoming final.  See Wilkinson v. Brown, 8 Vet. App. 263 (1995) (citing Moray v. Brown, 5 Vet.App. 211, 214 (1993)); 38 C.F.R. § 3.156(b) (2012).  In this regard, the Veteran's October 2005 and January 2006 statements did not reference his back.  While a September 2006 statement did indicate he felt his service-connected knee disability contributed to his back problem, he did not reference the earlier rating decision or any disagreement with the decision and a desire to contest the result.  Accordingly, the document does not meet the requirements for a notice of disagreement pursuant to 38 C.F.R. § 20.201 (2012).  

In January 2006, the Veteran filed an application to reopen his claim.  A June 2007 rating decision denied the Veteran's claim on the merits, acknowledging that although the January 2007 VA examiner attributed some aggravation to his service-connected right knee disability, the examiner opined it was also attributable to his excessive walking as a transit officer post-service, and because it would nevertheless be noncompensable.  The Veteran did not file a notice of disagreement, nor was new and material evidence submitted within one year, and the RO decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  

In December 2007, the Veteran filed an application to reopen his claim.  The evidence of record at the time of the June 2007 rating decision included the Veteran's service treatment records, which did not reflect any treatment for any low back disability, as well as his VA treatment records dated from March 1988 to June 2007, which reflect that he has been followed for low back pain and diagnosed degenerative joint disease of the spine.  See, e.g., January 2006.  

Since the June 2007 rating decision, new evidence associated with the claims file includes VA treatment records dated through August 2009 reflecting that the Veteran has continued to be followed for his back condition and that he underwent a laminectomey surgery and mass resection in April 2008.  Also newly associated is a June 2009 private treatment record from Dr. G., as well as the Veteran's statements at the October 2012 Board hearing to the effect that Dr. G. told him that his low back disability is secondary to his service-connected right knee disability.

While the Board acknowledges that the Veteran's hearsay statements regarding what he was told by a physician do not constitute medical evidence themselves, nevertheless, the Board finds that the Veteran's statements regarding Dr. G.'s medical opinion relating his low back condition to a service-connected disability constitute competent evidence of nexus.  Thus, new and material evidence sufficient to reopen the claim has been presented in this case.  The credibility of the Veteran's statements must be presumed for purposes of determining whether the claim should be reopened.  Therefore, the claim is reopened.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral foot or toenail fungal condition has been received, and, to that extent only, the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disability has been received, and, to that extent only, the appeal is granted.


REMAND

A.  Bilateral Foot or Toenail Condition

The Veteran served on active duty from November 1966 to November 1968, including one year in Vietnam from June 1967 to June 1968 as an infantryman.  He claims that he incurred a bilateral foot or toenail condition, to include a fungal condition, as a result of walking for days in wet areas in Vietnam during monsoon season without changing his socks or combat boots.  He asserts that his toenails turned dark and fungus started growing in service, and that his symptoms have continued since service.  See Statement, January 2006.  He has reported that he was medevaced for treatment in service (albeit there is no record of such in the claims file), and that he was treated at the 17th Field Hospital in An Khe, Vietnam.  See Statement, July 2008; Hearing Transcript at 4.  He also asserts that he sought treatment one month post-service.  See Application to Reopen, October 2005.

The Veteran has also asserted a theory of entitlement based on exposure to Agent Orange in Vietnam.  He asserts that he patrolled places that were sprayed with the herbicide and that his hair on his arms and legs fell off in service as a result and he experienced blotches on his skin (which blotches he reports a doctor at Ft. Benning noticed, albeit the Board notes that his service treatment records are negative for any such notations).  See Statement, July 2008.  In this regard, the Board acknowledges that the Veteran's service records confirm that he served for one year in Vietnam from June 1967 to June 1968 and, therefore, herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).  The Board notes, however, that the list of diseases in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted based on herbicide exposure does not include any type of fungal skin condition, including onychomycosis.  Nevertheless, the Veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records do not reflect any treatment for any foot or toenail condition, to include any fungal condition.  The Board acknowledges, however, that the service treatment records associated with the claims file do not include any inpatient records from the 17th Field Hospital in An Khe, Vietnam.  Therefore, the Board finds that a remand is necessary to obtain any outstanding inpatient treatment records from the 17th Field Hospital in An Khe, Vietnam, dated between June 1967 and June 1968 relating to the Veteran's claim.

Post-service, an April 1980 treatment record from New York Transit Authority reflects that a toenail was excised and that he was prescribed antifungal ointment.  Also, a May 1988 record from the Brooklyn VA medical center reflects diagnosed onychomycosis, and that an aseptic onychoreduction was performed.  More recent VA treatment records reflect that the Veteran has been treated for onychomycosis.  See, e.g., September 2006, June 2007, January 2008, May 2008.  Also, a March 2007 Agent Orange Registry VA examination reflects findings of thickened, friable toenails and a recorded diagnosis of onychomycosis.

The Veteran has not been provided with a VA examination relating to his claim.  As shown above, the claims file contains medical evidence of onychomycosis, a toenail fungal condition, in 1980, 1988, and in recent VA treatment records.  While the Board acknowledges that the Veteran's service treatment records do not reflect any treatment for any fungal condition of the feet or toes, in this particular case, the Board is cognizant that certain types of skin conditions are variably capable of lay observation.  Therefore, as the Veteran's lay reports of symptomatology tends to indicate that he may have a bilateral foot or toenail fungal condition that is related to service, the Board finds that the "low threshold" requirement for providing the Veteran with a VA examination has been met and, therefore, a remand is necessary to provide the Veteran with a VA examination relating to his claim.

B.  Low Back Disability

The Veteran claims that he has a low back disability that is secondary to his service-connected right knee disability.  He asserts that he has experienced low back pain since his right knee injury.

As an initial matter, the Board notes that the Veteran's service treatment records are silent as to any back complaints.

The Veteran's VA treatment records reflect that he has been followed for chronic low back pain.  See, e.g., January 2006.  April 2008 records reflect that radiological testing revealed spinal tumors, and a laminectomy and tumor resection was performed.  

At the October 2012 Board hearing, the Veteran identified certain private treatment records from Dr. G. (apparently an orthopedic surgeon per a March 2009 record in the claims file) as outstanding.  He also reported that he had an appointment soon at the VA medical center for an MRI.  The Board acknowledges that the record was held open for 60 days to provide the Veteran with an opportunity to submit these outstanding records, but no such records have been submitted by him, and the Board further acknowledges that it was not entirely clear to whether these records may also relate to his other claims.  In any event, the Board finds that because the Veteran has identified outstanding private and VA treatment records that may relate to his claims, VA has a duty to assist the Veteran in attempting to obtain these records and associate them with the claims file.  See 38 U.S.C.A. § 5103A (West 2002).  Therefore, a remand is necessary to obtain any outstanding private treatment records from Dr. G. and recent VA treatment records dated since August 2009 relating to his claims.

Also, the Board notes that although the Veteran was provided with a November 2008 VCAA notice, the VCAA notice did not explain how to substantiate a claim for secondary service connection.  Therefore, a remand is also necessary so that the Veteran may be provided with an appropriate VCAA notice letter that explains how to substantiate a claim for secondary service connection.  See 38 U.S.C.A. § 5103(a)(1) (West. Supp. 2012).

The Veteran was provided with VA examinations relating to his claim in November 2004, and again in January 2007.  As noted above, the November 2004 VA examiner opined that the Veteran's back condition was caused by a 1988 right foot injury and his left knee, whereas the January 2007 VA examiner opined that his low back disability was attributable to both his service-connected right knee disability as well as his excessive walking as a transit officer post-service.  Subsequently, as noted above, radiological testing revealed a spinal tumor that was surgically removed in April 2008.  The Board adds that service connection for the tumor was separately denied by way of an unappealed December 2009 rating decision.  In light of all of the above, the Board finds that it is unable to make a decision based on these VA examinations and, therefore, that a remand is necessary to provide the Veteran with a new VA examination relating to his claim.


C.  Duodenal Ulcer

The Veteran also claims that he has a duodenal ulcer that is related to service.  Specifically, he claims that it was caused by stress in service, eating canned foods in service in poor sanitary conditions, and also to Agent Orange exposure in Vietnam.  At the Board hearing, he alleged that his ulcer is secondary to his service-connected posttraumatic stress disorder (PTSD).  See Transcript at 23.  He also testified that he has had symptoms since service.  See Transcript at 11.

As noted above, based on the Veteran's service in Vietnam as shown in his service records, herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  The list of conditions in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted, however, does not include ulcers.  Nevertheless, the Veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records are silent as to any complaints of stomach problems.  Post-service records from the New York Transit Authority dated in August 1976, June 1977, and October 1982 reflect complaints of abdominal pain and discomfort and diagnosed acute gas.  A November 1982 VA treatment record reflects that the Veteran was treated for a duodenal ulcer in March 1980, and that he was following up and was to return in two months.  A March 2007 Agent Orange Registry VA examination reflects a diagnosis of a history of a duodenal ulcer.

At the Board hearing, the Veteran testified that he was unable to locate his VA treatment records dated from the late 1960s, around 1969 until the 1980s.  In that regard, the Board notes that the Veteran's VA treatment records dated prior to 1980 have not been associated with the claims file.  Therefore, the Board finds that a remand is necessary so that any outstanding VA treatment records dated from 1969 to 1980 may be associated with the claims file.  In addition, it is unclear whether all available records from 1980 to 1999 have been obtained.  All of the Veteran's recent treatment records dated from August 2009 to present should also be associated with the claims file.

The Veteran was provided with VCAA notice in June 2008 relating to his claim.  Such notice did not, however, advise the Veteran of how to substantiate his claim with regard to secondary service connection.  Therefore, the Board finds that a remand is necessary so that the Veteran may be provided with a notice that is compliant with the VCAA with regard to claims based on secondary service connection.  See 38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).

D.  Right Hip

The Veteran also claims that he has a right hip disability secondary to his service-connected knee disability (favoring one leg over the other).  See Hearing Transcript at 18-19.

The Veteran's service treatment records are silent as to any complaints of any right hip problems.  Recent VA treatment records reflect complaints of right hip pain and diagnosed right hip arthropathy.  See, e.g., September 2007 and August 2009.

The Veteran testified at the Board hearing that his private orthopedic surgeon, Dr. G., told him that his right hip condition was related to his service-connected knee disability.  See Transcript at 20.  As noted above, however, the claims file only contains one record from Dr. G. dated in March 2009, and although the record was held open for 60 days after the Board hearing, the Veteran has not submitted any records from Dr. G.  Therefore, a remand is necessary to obtain any outstanding treatment records from Dr. G. relating to the Veteran's claim.

The Veteran was provided with VCAA notice in March 2008 relating to his claim.  Such notice did not, however, advise the Veteran of how to substantiate a claim based on secondary service connection.  Therefore, the Board finds that a remand is necessary so that the Veteran may be provided with a notice that is compliant with the VCAA and that explains how to substantiate a claim based on secondary service connection.  See 38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).

The Veteran has not been provided with a VA examination relating to his claim.  As noted above, recent VA treatment records reflect diagnosed right hip arthropathy, and the Veteran testified at the Board hearing that Dr. G. told him that his right hip disability was secondary to his service-connected right knee disability.  In light of the evidence of a current right hip disability, and the Veteran's statement that he was told that it is secondary to a service-connected disability, the Board finds that the "low threshold" requirement for a VA examination has been met and, therefore, that his claim must also be remanded to provide him with a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate his low back disability, duodenal ulcer, and right hip claims, including how to substantiate a claim based on secondary service connection.

2.  Request from all appropriate sources copies of any inpatient service treatment records pertaining to treatment of the Veteran at the 17th Field Hospital in An Khe, Vietnam dated from June 1967 to June 1968 relating to the Veteran's claimed bilateral foot and toenail fungal condition.  The Veteran should also be provided with notice of alternate sources of evidence that he can submit to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and 
(a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain copies of all of the Veteran's recent VA treatment records from the St. Albans and Brooklyn facilities dated from 1968 to 1999, and from August 2009 to present, and associate them with the claims file (paper or electronic).  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and 
(a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain copies of any relevant treatment records from Dr. G. relating to the Veteran's claims for a bilateral foot or toenail fungal condition, a low back disability, a duodenal ulcer, and a right hip disability.  Also provide the Veteran with an opportunity to identify any other outstanding private treatment records relating to his claim.  To that end, provide the Veteran with Forms 21-4142 for his authorization to obtain the records.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and 
(a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After all of the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of any bilateral foot or toenail fungal condition, including but not limited to onychomycosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current bilateral foot or toenail fungal condition had its onset in service, or is otherwise related to service, including but not limited to Agent Orange exposure.  In this regard, the Veteran also credibly asserts that his combat service involved wet conditions and since he could not change his boots, he developed a fungal condition.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

[NOTE]:  Exposure to Agent Orange is presumed in this case.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  After all of the above development in paragraphs (1) to (4) has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of any a) low back disability, and b) right hip disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current low back disability or right hip disability is related to service.

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current low back disability or right hip disability is caused by his service-connected right and/or left knee disabilities including any altered gait associated therewith.

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current low back disability or right hip disability is aggravated (i.e., worsened) beyond the natural progress by his service-connected right and left knee disabilities including any altered gait associated therewith.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's low back/right hip disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right and/or left knee disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


